WELCH, Justice.
This appeal is for review of an order of the State Industrial Court in favor of respondent, Haskell D. Pendleton, against petitioners, Cowen Construction Company and its insurance carrier.
The order appealed from awarded the respondent temporary total disability for 27 weeks and 40 per cent permanent partial disability to the left arm. An additional order was made against Special Indemnity Fund, due to the fact respondent was a previously impaired person. No appeal was taken from that order.
Petitioners contend that order was contrary to the evidence, and therefore should be vacated and cause remanded to the State Industrial Court.
In support of their contention, petitioners call our attention to Sparks v. General Mills, Inc., et al., Okl., 262 P.2d 155; and Adams v. Reed Roller Bit Company, et al., Okl., 335 P.2d 1080, wherein we held that a finding of the State Industrial Court based solely on indefinite, equivocal, ambiguous and inconsistent medical proof would not sustain an award based thereon.
Petitioners contend that this case comes under the rule announced in the above cited cases. Their contention is based upon the fact that the medical testimony consisted of conflicting reports of three different doctors.
*512One by Dr. F, respondent’s doctor, which reported respondent able to go back to work on August 20, 1959, and 40 per cent permanent partial disability to the left arm. One by Dr. A, petitioners’ doctor, which reported that respondent would not be able to return to work until October 15, 1959, and 30 per cent permanent partial disability to the left hand. One by Dr. M, Special Indemnity Fund’s doctor, which reported 50 per cent permanent partial disability to the leg as a result of prior injury and 40 per cent permanent partial disability to the left arm.
It is obvious that the medical evidence as reflected by the three reports is conflicting. However, we do not find it to be indefinite, equivocal, ambiguous or inconsistent.
 In the report of Dr. A there was the statement that respondent would not be able to return to work until October 15, 1959. This is sufficient to support the order and award of 27 weeks for temporary total disability. We find in the report of both Dr. F and Dr. M their statement that respondent has 40 per cent permanent partial disability to the left arm. This, in our opinion, supports the finding by the Industrial Court as to permanent partial disability.
Where the evidence is in conflict the extent of disability sustained by workman as a result of accidental injury is a question for the State Industrial Court, and its finding on such issue and an award based thereon will not be disturbed on review, where reasonably supported by the evidence. Seven-Up Bottling Company of Ada v. Standifer, Okl., 318 P.2d 852; and Richardson v. M. & D. Freight Lines, Okl., 322 P.2d 192.
We are of the opinion, and so hold, that the order of Industrial Court herein is reasonably supported by the evidence.
Award sustained.
BLACKBIRD, V. C. J., and DAVISON, HALLEY, JOHNSON, JACKSON and IRWIN, JJ., concur.
WILLIAMS, C. J., and BERRY, J., dissent.